Valentine, J.:
I concur in the result reached by my brother Brewer; but I wish to say more especially, that I do not agree with counsel for plaintiffs in error, that the word “reciting,” used in § 141 of the executors’ and administrators’ act of 1859, (Comp. Laws of 1862, pp. 532, 533,) means the same, or as much, as the word “copying” or “transcribing” does. If the legislature had meant “copying,” it would have .-said “copying;” besides, to substitute the word “copying” for the word “reciting,” makes nonsense. The words are, “reciting the order of sale, and the court by which it was made,” etc. How could “the court” be copied into an administrator’s deed? How would it sound to say, “copying the court” in such a case?